
	
		III
		112th CONGRESS
		2d Session
		S. RES. 491
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2012
			Mr. Coons (for himself,
			 Mr. Boozman, Ms. Mikulski, Mr.
			 Alexander, and Ms. Murkowski)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commending the participants in the 44th
		  International Chemistry Olympiad and recognizing the importance of education in
		  the fields of science, technology, engineering, and mathematics to the future
		  of the United States.
	
	
		Whereas the global economy of the future will require a
			 workforce that is educated in the fields of science, technology, engineering,
			 and mathematics (referred to in this preamble as STEM);
		Whereas the science of chemistry is vital to the
			 improvement of human life because chemistry has the power to transform;
		Whereas chemistry improves human lives by providing
			 critical solutions to global challenges involving safe food, water,
			 transportation, and products, alternate sources of energy, improved health, and
			 a healthy and sustainable environment;
		Whereas the International Chemistry Olympiad is an annual
			 competition for the most talented secondary school chemistry students in the
			 world that seeks to stimulate interest in chemistry through creative problem
			 solving;
		Whereas the 44th International Chemistry Olympiad will be
			 held at the University of Maryland, College Park from July 21 through 30,
			 2012;
		Whereas more than 70 countries and nearly 300 students
			 will compete in the 44th International Chemistry Olympiad in theoretical and
			 practical examinations covering analytical chemistry, biochemistry, inorganic
			 chemistry, organic chemistry, physical chemistry, and spectroscopy;
		Whereas the objective of the International Chemistry
			 Olympiad is to promote international relationships in STEM education
			 (particularly in chemistry), cooperation among students, and the exchange of
			 pedagogical and scientific experience in STEM education;
		Whereas STEM education at the secondary school level is
			 critically important to the future of the United States; and
		Whereas the students who will compete in the International
			 Chemistry Olympiad deserve recognition and support for their efforts: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)welcomes the 44th
			 International Chemistry Olympiad to the United States;
			(2)recognizes the
			 need to encourage young people to pursue careers in the fields of science
			 (including chemistry), technology, engineering, and mathematics; and
			(3)commends the
			 University of Maryland, College Park for hosting and the American Chemical
			 Society for organizing the 44th International Chemistry Olympiad.
			
